Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 12-26 of S. Sun et al., US 17/293,581 (May 13, 2021) are pending, under examination and stand rejected.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


The Claim Terms Cu/WOx, Cu/SiO2, Cu/Al2O3, Cu/TbO3, Cu/CeO2, Cu/graphene, Cu/graphene oxide, and Cu/C Are Interpreted as Closed Groups

Instant claim 12 is reproduced below.  

An ammonia borane (AB) initiated chemoselective reduction process of a nitro group contained within a compound in the presence of a copper (Cu) nanoparticle based catalyst, wherein the Cu nanoparticle based catalyst is selected from Cu/WOx, Cu/SiO2, Cu/Al2O3, Cu/TbO3, Cu/CeO2, Cu/graphene, Cu/graphene oxide, and Cu/C; wherein x represents an integer having a value from about 2 to about 3.

The instant specification teaches synthesis of the claimed “copper (Cu) nanoparticle”.  Specification at pages 6-8, [0032]-[0042].  The disclosed methods of Cu nanoparticle synthesis comprising first forming Cu nanoparticles (specification at page 7, [0033]), which is thereafter supported on the claimed supports of WOx, SiO2, Al2O3, Ti2O3, CeO2, graphene, or graphene oxide (specification at pages 7-8, [0034]-[0038]).  As such, absent additional guidance in the specification, the instant claim terms Cu/WOx, Cu/SiO2, Cu/Al2O3, Cu/TbO3, Cu/CeO2, Cu/graphene, Cu/graphene oxide, and Cu/C are broadly and reasonably interpreted based on the plain language and consistent with the synthetic methods disclosed in the specification as closed; that is each is limited to the two recited components (i.e., the Cu nanoparticle and the support) without the inclusion of other elements.  Thus the instant claim 12-15 and claim 21-26 “copper (Cu) nanoparticle” does not include the CuNi NPs disclosed at specification page 8, [0039] or the CuPd NPs disclosed at specification page 8, [0041] because these disclosed copper nanoparticles comprise the additional element of Ni or Pd.  


Interpretation of Nanoparticle

The instant specification does not define the term “nanoparticle” with respect to size.  The instant specification presents example wherein the particle size of the claimed Cu nanoparticles is 7 nm.  Specification at page 7.  The art generally refers to nanoparticles as particles in the range of 1 nm to 100 nm.  See e.g., M. Auffan et al., 4 Nature Nanotechnology, 634-641 (2009) (see page 634, col. 1).  Accordingly, consistent with the instant specification, the claim term “nanoparticle” is broadly and reasonably interpreted as a particle in the size range of 1 nm to 100 nm.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over M. Rajabzadeh et al., 6 RCS Advances, 19331-19340 (2016) (“Rajabzadeh”) in combination with S. Kalidindi et al., 10 Physical Chemistry Chemical Physics, 5870-5874 (2008) (“Kalidindi”) in further view of Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”) and N.G. Anderson, Practical Process & Research Development, Chapter 5 (2000) (“Anderson”).  


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The Prior Art

M. Rajabzadeh et al., 6 RCS Advances, 19331-19340 (2016) (“Rajabzadeh”)

Rajabzadeh teaches that hydrogenation of nitroarene is one of the most useful methods to production of aromatic amines and that the amine group are often significant intermediates in the fabrication of many pharmaceuticals, agrochemicals, dyes, polymers, photographic and rubber materials.  Rajabzadeh at page 19331, col. 2.  

Rajabzadeh teaches reduction of nitroarenes to amines with NaBH4 (as the source of hydrogen) under mild aqueous condition with Cu nanoparticles (Fe3O4@SiO2/EP.EN.EG@Cu).  Rajabzadeh at page 19331, col. 2; see page 19332, Scheme 1 for representation of Fe3O4@SiO2/EP.EN.EG@Cu.  In Table 1 Rajabzadeh discloses reduction of various nitro aromatic compounds over Fe3O4@SiO2/EP.EN.EG@Cu catalyst.  Rajabzadeh at pages 19336-19337.  



Suspension of NaBH4 (3 mmol) in H2O (3 ml) was added to nitro compound (1 mmol), then stirred at 50 [Symbol font/0xB0]C in presence of Fe3O4@SiO2/EP.EN.EG@Cu (0.05 g) in water. The reaction progress was monitored by TLC, after the completion of the reaction the catalyst was taken out with external magnet and washed with ethanol. The reaction mixture was extracted with ethyl acetate and the combined organic layer was dried with Na2SO4. The product was purified by column chromatography by using hexane-ethyl acetate as solvent system in different concentration to obtain the pure compound.  

Rajabzadeh at page 19338, col. 2.  A number of the nitro to amine reductions in Rajabzadeh Table 1 meet the instant claim 16 process limitations except that:

(1) Rajabzadeh discloses that NaBH4 is employed as the source of hydrogen, whereas instant claim 16 requires ammonia-borane as the hydrogen source; 

(2) instant claim 16 requires agitation step (iii) “agitating said mixture in the sealed reaction vessel from about 10 minutes to about 30 minutes at a temperature” prior to the step (iv) of “further diluting the agitated mixture in the sealed reaction vessel with a solution of Ammonia Borane (AB) in an aquatic solvent”, whereas Rajabzadeh appears to omit instant agitation step (iii); and 

(3) Rajabzadeh removes the catalyst by way of a magnet, whereas instant claim 16 requires centrifugation.  

For example, the following Rajabzadeh reduction:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  

The above reduction is considered to meet the instant claim 16 limitation of “chemoselective” because only the nitro group is reduced while the amide groups remain unaffected.  

S. Kalidindi et al., 10 Physical Chemistry Chemical Physics, 5870-5874 (2008) (“Kalidindi”) 

Kalidindi teaches that ammonia–borane (H3N-BH3, AB) is considered a promising solid state hydrogen storage material with a potential capacity of 19.6 wt% of H2.  Kalidindi at page 5870, col. 1. 

Kalidindi teaches that the nano Cu, Cu@Cu2O core shell, and Cu2O particles were found to be catalytically active for the generation of hydrogen from ammonia–borane either via hydrolysis or methanolysis reaction.  Kalidindi at page 5874, col. 1.  Kalidindi further teaches that the catalysts show very good recyclability, thus the work is a demonstration of the use of catalysts with greater stability comprising cheaper and more abundant first-row transition metals for the generation of H2 from ammonia–borane.  Kalidindi at page 5874, col. 1. 

In the experimental section, Kalidindi teaches water mediated liberation of hydrogen by adding a the Cu nanoparticle catalyst to a 30 mL of aqueous ammonia–borane solution in a Schlenk tube equipped with a stir bar.  Kalidindi at page 5871, col. 1. Kalidindi teaches that methanol-mediated liberation of hydrogen from ammonia–borane was carried out in a manner similar to that of hydrolysis except that dried methanol was employed in place of water.  Kalidindi at page 5871, col. 1. 


Leonard et al., Advanced Practical Organic Chemistry 128-226 (2nd ed., 1995) (“Leonard”)

Leonard teaches reactions that involve heterogeneous reaction mixtures and so require some form of agitation to ensure efficient mixing of the reactants.  Leonard at page 170 (under 9.6 Agitation).  

N.G. Anderson, Practical Process & Research Development, Chapter 5 (2000) (“Anderson”)

Anderson teaches that centrifuges are often used in manufacturing operations for the efficient isolation of solids.  Anderson at page 18.  

Instant Claims 16-20 Are Obvious over the Cited Reference Combination

Instant claims 16-20 are obvious over the combination of Rajabzadeh and Kalidindi in further view of Leonard and Anderson pursuant to § 103 because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ ammonia-borane as the hydrogen source (as taught by Kalidindi) instead of sodium borohydride in the nitro → amine reduction as taught by Rajabzadeh in view of Rajabzadeh’s teaching of the utility of this reaction in producing useful amine intermediates in further view of Kalidindi’s teaching that ammonia-borane is considered a promising solid state hydrogen storage material with a potential capacity of 19.6 wt% of H2.  One of ordinary skill in the art has a reasonable likelihood of success because Kalidindi teaches that Kalidindi teaches that the nano Cu, Cu@Cu2O core shell, and Cu2O particles were found to be catalytically active for the generation of hydrogen from ammonia–borane either via hydrolysis or methanolysis reaction and Rajabzadeh’s Cu nanoparticle based catalyst (i.e., Fe3O4@SiO2/EP.EN.EG@Cu) comprises copper nanoparticles.  That is, one of ordinary skill in the art would have a reasonable expectation that the Rajabzadeh Cu nanoparticle based catalyst would both catalytically generate hydrogen from ammonia-borane as well as mediate the reduction of the nitroarene to the nitroamine.  The foregoing represents 

(i) combining, in a sealed reaction vessel, a nitro group containing compound with an aquatic solvent to form a solution; 

(ii) diluting said solution with an aquatic dispersion of a Cu nanoparticle based catalyst to form a mixture; 

. . .

(iv) further diluting the agitated mixture in the sealed reaction vessel with a solution of Ammonia Borane (AB) in an aquatic solvent to yield a suspension; 

One of ordinary skill in the art is further motivated by Leonard to perform the claim 16, step (iii) manipulations of:

(iii) agitating said mixture in the sealed reaction vessel from about 10 minutes to about 30 minutes at a temperature of from about 10°C to about 10°C below the boiling point of the aquatic solvent

in view of Anderson’s teaching that in reactions that involve heterogeneous reaction mixtures require some form of agitation to ensure efficient mixing of the reactants.  Leonard at page 170 (under 9.6 Agitation).   Respecting the limitations of “from about 10 minutes to about 30 minutes at a temperature of from about 10°C to about 10°C”, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP § 2144.05(II)(A).  The instant specification provides no indication that these time and temperature range limitations are critical.  Time and temperature limitations in organic processes are clearly result-effective variables.  Anderson at pages 144-145 (time); Anderson at pages 159-164 (temperature).  One of ordinary skill in the art is motivated to optimize within the broad ranges of “from about 10 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding instant claim 16, step (v), one of ordinary skill in the art is motivated with a reasonable likelihood of success to:

(v) isolating the Cu nanoparticle based catalyst by subjecting the said suspension to centrifugation to yield a solution containing a compound wherein the nitro group is reduced to a corresponding amino group.

in view of Anderson’s teaching that that centrifuges are often used in manufacturing operations for the efficient isolation of solids.  Anderson at page 18.  In view of the foregoing, the combination of Rajabzadeh and Kalidindi in further view of Leonard and Anderson teaches each and every limitation of instant claims 16-20.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over M. Shen et al., 140 Journal of the American Chemical Society, 16460-16463 (2018) (“Shen”)

Claims 12-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Shen et al., 140 Journal of the American Chemical Society, 16460-16463 (2018) (“Shen”).  

Shen is effective prior art under 35 USC § 102(a)(1) because Shen’s publication date of November 20, 2018 is before the instant effective filing date of November 15, 2019.  In this regard, Applicant cannot rely upon US 62/767,931 (2018) for an effective filing date for the following reasons.  The effective filing date of a claimed invention is determined on a claim-by-claim basis.  MPEP § 2152.01; MPEP § 706.02VI.  US 62/767,931 (2018) clearly does not support any of instant claims 12-26.  For example, US 62/767,931 does not support the instant claim 12 or claim 16 limitation of “a nitro group contained within a compound” because US 62/767,931 is directed to specific nitroarenes and does not support the broader instant claim recitation of any “nitro group contained within a compound”.  

In any case, the instant applications’ effective filing date is less than one year before Shen’s publication date and Shen and the instant application have common inventors/authors.  As such, Applicant may consider an exception under 35 U.S.C. 

Respecting the instant 35 U.S.C. 102(a)(1) rejection, Shen discloses the following reduction:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

where as shown in Table S1, Cu/WO2.72, Cu/SiO2, and Cu/C nanoparticles (using ammonia-borane AB as the reductant) selectively reduced nitrobenzene (A) to aniline (C) without any significant concomitant reduction of vinylbenzene (B).  Shen at page S7-S8.  Shen discloses the experimental procedure as follows:

Chemoselective hydrogenation reaction: Before the test, a two-neck round bottom flask (25 mL) containing a Teflon-coated stir bar was placed on a magnetic stirrer and thermostated to 298 K. Then 3 mmol AB and 1 mmol nitroarenes were dissolved into 2 mL ethanol, respectively. The solution of nitroarenes compounds ethanol was added into the flask. Once the neck was connected to a balloon, and the other neck was sealed by rubber stopper. Afterwards, Cu-based catalysts were dispersed by sonication in ethanol (6 mL) and then transferred into the reaction flask. Next, the mixed solution was stirred with magnetic stirring for 15 min in the reaction flask. Finally, when the desired amount of AB was rapidly injected drop by drop into the flask using a syringe from the rubber stopper neck at a stirring rate of 800 rpm. After the experiment was over, the catalyst was separated from the suspension by centrifugation, and the yield of the product were determined by GC-MS with dodecane as the internal standard. The sample solution (0.2 μL) was directly injected into the GC-MS for quantitative analysis.



Subject Matter Free of the Art of Record

Subject to Applicant’s overcoming the instant 35 U.S.C. 102(a)(1) rejection over Shen, instant claims 12-15 and 21-26 are otherwise considered free of the art of record.  The closest prior art of record are references discloses use of nanoparticles comprising copper for the reduction of nitroarenes to the corresponding amines.  For example, M. Rajabzadeh et al., 6 RCS Advances, 19331-19340 (2016) (“Rajabzadeh”) as discussed in detail above (disclosing Fe3O4@SiO2/EP.EN.EG@Cu nanoparticles); X. Ma et al., 52 Chem. Commun., 7719-7722 (2016) (MOF-derived Co–CoO@N-doped nanoparticles); H. Feng et al., 2 Sustainable Chemical Processes (2014) (unsupported Cu nanoparticles derived from copper acetate using hydrazine hydrate as the hydrogen source).  H. Kadam et al., 2 RCS Advances, 6057-6060 (2012) (unsupported Cu nanoparticles derived from copper (II) bromide using sodium borohydride as the hydrogen source).  These references do not however teach or suggest the instant claim limitation of Cu/WOx, Cu/SiO2, Cu/Al2O3, Cu/Ti2O3, Cu/CeO2, Cu/graphene, Cu/graphene oxide, and Cu/C (as interpreted above in the “Claim Interpretation Section”).  It is further noted that the instant claims require ammonia-borane as the hydrogen source.  As such, the catalyst used must be effective not only in reduction of the nitro compound to an amine, but must also be capable of catalyzing the release of hydrogen from ammonia-borane.  The art of record indicates that the ability of a particular metal catalyst to catalyze the release of hydrogen from ammonia-borane is catalyst specific.  See M. Yadav et al., 5 Energy & Environmental Science (2012); J. Yan et al., 132 Journal of the American Chemical Society, 5326-5327 (2010); P. Liu et al., ACS Applied Materials & Interfaces, 10759-10767 (2017); M. Kaya et al., ACS Applied Materials & Interfaces (2012).  That is, one of ordinary skill in the art will not generally have the expectation that a catalyst effective for nitro to amine reduction will also be effective to release hydrogen from ammonia borane.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622